DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/20 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2330642 to Powell  in view of US 4,688,778 to Woltron. 

Further, Powell suggests that the fill-in between the leaves need only fill part of the space (page 2, lines 10-12) which is already known in the art.  
In fact, Woltron ‘778 discloses a substantially U-shaped leaf spring member 23 has an upper and a lower end, the upper and lower ends representing respective terminal ends of each leaf 25 of each leaf spring member 23, and wherein the respective terminal ends of each leaf 25 of adjacent leaf spring members are in direct contact with and interleaved relative to each other (Fig. 6 – col. 4, lines 50-63); and wherein the space defined by adjacent leafs 25 of the leaf spring members 23, except for at the respective terminal ends of each leaf, is filled with a damping material 24.  Woltron ‘778 discloses that the leaf spring configuration is adaptable to the motor vehicle industry and notes that the center of the leaf spring core is reinforced with elastomer because the shearing stresses is always greatest in the center of the spring cross-section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell ‘642 in view of Woltron ‘778 to only include damping material at a center of the joined leaf springs, so that the ends of the leaf spring configuration directly contact in order to offer more support in the area that experiences the greatest shear force.  Noting that Powell teaches that the damping material only need to fill part of the space between the leaf springs. 

Allowable Subject Matter
Claims 1-8, 10-13, 15, 16 and 18-26 allowed.
note the claim ame3ndments added to claim 1 which is indicated as allowable subject matter in office action mailed 10/21/20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes multiple leaf springs including damping material therebetween, some include the method of making such leaf spring configurations.  The list is as follows: 6,461,455 and 3,968,958.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632